[PUBLISH]


            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT           FILED
                     ________________________ U.S. COURT OF APPEALS
                                                        ELEVENTH CIRCUIT
                                                           OCT 27, 2008
                            No. 06-13759
                                                         THOMAS K. KAHN
                        Non-Argument Calendar
                                                             CLERK
                      ________________________

                  D. C. Docket No. 06-60553-CV-CMA
                      BKCY No. 03-27976BKC-RB

In Re: PICCADILLY CAFETERIAS, INC.,

                                                                     Debtor.
       __________________________________________________

STATE OF FLORIDA DEPARTMENT OF REVENUE,

                                                         Plaintiff-Appellant,

                                 versus

PICCADILLY CAFETERIAS, INC.,

                                                         Defendant-Appellee.

                      ________________________

               Appeal from the United States District Court
                   for the Southern District of Florida
                     _________________________

                       (October 27, 2008)
                   ON REMAND FROM THE
             SUPREME COURT OF THE UNITED STATES
Before BARKETT and KRAVITCH, Circuit Judges, and TRAGER,* District
Judge.

PER CURIAM:

       This case comes to us on remand from the Supreme Court of the United

States, see Florida Dept. of Revenue v. Piccadilly Cafeterias, Inc., – U.S. –, 128

S.Ct. 2326 (2008), reversing our decision in In re Piccadilly Cafeterias, Inc., 484

F.3d 1299 (11th Cir. 2007). Accordingly, we REVERSE and REMAND to the

District Court with instructions to reverse and remand to the Bankruptcy Court for

further proceedings consistent with the Supreme Court’s opinion.




       *
         Honorable David G. Trager, United States District Judge for the Eastern District of New
York, sitting by designation.

                                               2